RENDERED: DECEMBER 22, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2021-CA-0607-MR

NICKALUS T. HOLT                                                               APPELLANT


                  APPEAL FROM WOODFORD CIRCUIT COURT
v.                 HONORABLE JEREMY M. MATTOX, JUDGE
                          ACTION NO. 19-CI-00097


JUSTIN NEAL O’MALLEY AND
MARLBORO COUNTY IMPORTS,
INC.                                                                            APPELLEES

                                 OPINION AND ORDER
                                     DISMISSING

                                       ** ** ** ** **

BEFORE: DIXON, LAMBERT, AND L. THOMPSON, JUDGES.

DIXON, JUDGE: Nickalus T. Holt, pro se, appeals from the orders dismissing the

case against him without prejudice and denying his motions to seal the case. After

careful review of the record, briefs, and law, we dismiss for lack of jurisdiction. 1



1
  On July 13, 2021, a show cause order was entered. A response was received, and on
November 2, 2021, another panel of our Court – not having the benefit of the full record on
appeal – limited the issues on appeal to those pertaining to the March 3, 2021, and April 29,
2021, orders. On October 26, 2022, a second show cause order was entered, and a response was
timely received. This panel now dismisses the remaining issues for the reasons discussed herein.
                  FACTS AND PROCEDURAL BACKGROUND

               Justin Neal O’Malley sued Marlboro County Imports, Inc. (MCI) and

Nickalus T. Holt in his individual capacity and as an agent of MCI. Although the

complaint is lengthy, it essentially alleges that MCI and Holt failed to pay

O’Malley for legal services rendered to them prior to his disbarment for actions in

other cases.

               Over a year passed with no activity in the court record. Accordingly,

a notice of hearing to dismiss for lack of prosecution was issued by the trial court.

Holt appeared, pro se, at the hearing and orally requested this case be sealed. The

court noted on its docket sheet that the matter was dismissed without prejudice and

Holt’s motion to seal the case was denied; however, the order dismissing for lack

of prosecution made no mention of the motion to seal or its denial.

               Afterward, Holt filed a written motion to seal the record claiming the

availability of this lawsuit to the public would cause him, and MCI, economic

harm. Following a hearing, the court entered an order denying the motion to seal.

Holt then moved the trial court to alter, amend, or vacate its order, but the court

denied the motion, and this appeal followed.




                                          -2-
                                         ANALYSIS

                On appeal, Holt argues the trial court improperly denied his CR2

59.05 motion because the order from which he sought relief – denying his motion

to seal – was not a final judgment. The trial court is correct that CR 59.05 only

applies to final judgments. Pursley v. Pursley, 242 S.W.3d 346, 347 (Ky. App.

2007). Pursuant to CR 54.01, “[a] final or appealable judgment is a final order

adjudicating all the rights of all the parties in an action or proceeding[.]” In the

case herein, the final order was entered on December 2, 2020.

                Under CR 59.05, “[a] motion to alter or amend a judgment, or to

vacate a judgment and enter a new one, shall be served not later than 10 days after

entry of the final judgment.” The motion to seal the record was not filed until

December 30, 2020, not heard until February 3, 2021, and not formally denied in a

written order until March 3, 2021. It was not until March 12, 2021, that Holt filed

his CR 59.05 motion concerning the order denying his motion to seal rather than

the final judgment. Since that order was not a final judgment, it was inappropriate

for CR 59.05 review. Parker v. Commonwealth, 440 S.W.3d 381, 384 (Ky. 2014).

Contrary to Holt’s claims, the inclusion of finality language in the order did not

magically transform it into a final judgment.




2
    Kentucky Rules of Civil Procedure.

                                            -3-
             Since Holt did not file a proper CR 59.05 motion, the time for filing

his notice of appeal – 30 days after the date of notation of service of the judgment

under CR 73.02 – was not extended. Id. Thus, his appeal is untimely. While Holt

asserts he is entitled to greater leniency as a pro se litigant, such latitude cannot

serve to create jurisdiction where we have none. Failure to timely file a notice of

appeal is “a jurisdictional defect that cannot be remedied.” City of Devondale v.

Stallings, 795 S.W.2d 954, 957 (Ky. 1990) (citing Manly v. Manly, 669 S.W.2d

537, 539 (Ky. 1984); CR 6.02). Thus, we have no alternative but to dismiss this

appeal.

                                   CONCLUSION

             Therefore, and for the foregoing reasons, this appeal is hereby

DISMISSED.



             ALL CONCUR.




 ENTERED: _______________
                                                 JUDGE, COURT OF APPEALS




                                           -4-
BRIEF FOR APPELLANT:        NO BRIEF FOR APPELLEES.

Nickalus T. Holt, pro se
Versailles, Kentucky




                           -5-